DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims dated 3/18/2022 are examined in this Office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, in the reply filed on 2/16/2022 is acknowledged.

Applicant’s election without traverse of the species cg00901982 as the species for claim 1, in the reply filed on 2/16/2022 is acknowledged.
It is noted that SEQ ID NOs: 1-100 as set forth in the claim do not include an oligonucleotide probe corresponding to cg00901982 in view of the Sequence Listing and Fig. 9.

Applicant’s election without traverse of the species of additional oligonucleotide probes comprise SEQ ID NOs: 101-105 as the species for claim 2, in the reply filed on 2/16/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
It is noted that SEQ ID NOs: 101, 104 and 105 are identical sequences.
It is noted that SEQ ID NOs: 102 and 103 are identical sequences.
It is also noted that SEQ ID NOs: 102 and 103 appear to be the complements of SEQ ID NOs: 101, 104 and 105. 
See the attached BLAST alignments.

Specification
The disclosure is objected to because of the following informalities: The instant specification references a “Table 2”, which is not included in the specification. The specification only includes tables identified as Tables 1, 5, 6, 7, 8 and 9.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for arrays of claim 1, does not reasonably provide enablement for arrays further characterized as having additional probes comprising SEQ ID NOs: 101-105 selected to distinguish CpG methylation profile DNA sequences of at least two leukocytes selected from the group of: myeloid-derived suppressor cells (MDSCs)…and B cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make an array have the claimed functionality the invention commensurate in scope with these claims.

Table 6 characterizes the function of SEQ ID NO: 2 as corresponding to the loci mapping to cg00901982 located in the PCBP-AS1 gene of chromosome 2.
SEQ ID NO: 102 does not map to the cg00901982 probe sequence, the PCBP-AS1 gene of chromosome 2 or SNP rs533928090. Thus, a probe comprising SEQ ID NO: 102 lacks the structure to distinguish CpG methylation profile DNA sequences of at least two leukocytes because it does not map to methylation site of the cg00901982 probe sequence.
SEQ ID NO: 102 maps to the THADA gene of chromosome 2.
Table 6 characterizes the function of SEQ ID NO: 103 as corresponding to the loci mapping to cg01591037 located in the PDE6H gene of chromosome 12.
SEQ ID NO: 103 does not map to the cg01591037 probe sequence, the PDE6H gene of chromosome 12 or SNP rs144778897. Thus, a probe comprising SEQ ID NO: 103 lacks the structure to distinguish CpG methylation profile DNA sequences of at least two leukocytes because it does not map to methylation site of the cg01591037 probe sequence.
SEQ ID NO: 103 maps to the THADA gene of chromosome 2.
Table 6 characterizes the function of SEQ ID NO: 104 as corresponding to the loci mapping to cg10456459 located in the ETNK1 gene of chromosome 12.
SEQ ID NO: 104 does not map to the cg10456459 probe sequence, the ETNK1 gene of chromosome 12 or SNP rs373083641. Thus, a probe comprising SEQ ID NO: 104 lacks the structure to distinguish CpG methylation profile DNA sequences of at 
SEQ ID NO: 104 maps to the THADA gene of chromosome 2.
Table 6 characterizes the function of SEQ ID NO: 105 as corresponding to the loci mapping to cg03621504 located in the MED13L gene of chromosome 12.
SEQ ID NO: 105 does not map to the cg03621504 probe sequence or the MED13L gene of chromosome 12. Thus, a probe comprising SEQ ID NO: 105 lacks the structure to distinguish CpG methylation profile DNA sequences of at least two leukocytes because it does not map to methylation site of the cg03621504 probe sequence.
SEQ ID NO: 105 maps to the THADA gene of chromosome 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Infinium® HumanMethylation450 BeadChip (Current as of 3/9/2012) as evidenced by HumanMethylation450 v1.2 Manifest File (Date Manufactured 6/11/2008; Retrieved on 3/23/2022 from the internet: https://support.illumina.com/array/array_kits/infinium_humanmethylation450_beadchip_kit/downloads.html).
Regarding claims 1 and 2, the Infinium® HumanMethylation450 BeadChip includes a plurality of oligonucleotides probes attached at addressable locations on a surface (Fig. 3).
The oligonucleotide probes have probe sequences corresponding to SEQ ID NOs: 1-5, which correspond to probes cg13713155, cg01998345, cg10506618, cg08909592 and cg24431522 as evidenced by the HumanMethylation450 v1.2 Manifest File. It is noted given the size of the manifest, the examiner has eliminated most oligonucleotide probe sequences not relied upon in this rejection.
It is also noted the Infinium® HumanMethylation450 BeadChip also includes an oligonucleotide probe corresponding to cg00901982 as evidenced by the HumanMethylation450 v1.2 Manifest File.
Amending the claims to be drawn to an array consisting of oligonucleotide probes having the nucleic acid sequences of SEQ ID NOs: 1-100 may aid in overcoming this rejection.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koestler (BMC Bioinformatics. 2016. 17:120, pp. 1-21; cited on the 2/16/2022 IDS).
Regarding claims 1 and 2, the instant specification identifies the Koestler reference as using an array encompassed by the claims that was known at the time of filing the present application. Paragraph 61 of the published application states:


See also paragraphs 67, 144 and 145 of the published application.

Conclusion
	No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634